Citation Nr: 0217102	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1991.

The veteran submitted a claim for an increased rating for 
the lumbosacral strain in February 2000.  In a July 2000 
rating action, the evaluation for the lumbosacral strain was 
increased from non compensable to 10 percent disabling, 
effective on the date of VA treatment in January 2000.  The 
veteran expressed disagreement with the increased rating, 
and the instant appeal ensued.  


FINDINGS OF FACT

1.  The Regional Office (RO) has provided all required 
notice and obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran has reported pain on motion of the 
lumbosacral spine, but the service-connected lumbar disorder 
does not result in more than slight limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
chronic lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, Part 4, Code 
5295 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
July 2000 rating decision, the November 2000 statement of 
the case, information provided at the February 2001 video 
conference hearing, and the April 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In the August 2000 notification of the rating 
action, the veteran was provided with VA Form 4107, 
indicating the requirements for an appeal from this 
decision.  The Board finds that the RO's actions are 
sufficient to satisfy the VCAA's notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO secured VA 
treatment records and a relevant medical examination.  In 
his Notice of Disagreement (NOD) received in October 2000, 
the veteran argued that the May 2000 VA examination was 
inadequate and should not serve as the basis for rating.  
Subsequent to his February 2001 video conference hearing, 
and at the veteran's request, the veteran was afforded an 
additional examination in July 2001.  A review of that 
examination shows findings and conclusions that form a 
sufficient basis for determining if an increased rating is 
appropriate.  Moreover, in his multiple statements and 
testimony at a video conference hearing, the veteran did not 
report any treatment other than the treatment for which 
records have been obtained.  As there is no other allegation 
or indication that relevant evidence remains outstanding, 
the Board is satisfied that the duty to assist is met.  
38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of 
the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A review of the veteran's service medical records 
demonstrates that the veteran sustained lumbosacral strain 
as the result of heavy lifting in October 1989.  On 
separation examination in May 1991, there were no spinal or 
other musculoskeletal abnormalities.  

Under the laws administered by the VA, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where entitlement to compensation 
has already been established and an increase in the 
disability evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The criteria for Diagnostic Code 5295, relating to the 
veteran's lumbosacral strain, provide that the current 10 
percent disability rating is warranted for lumbosacral 
strain with characteristic pain on motion.  For a 20 percent 
disability rating to be assigned, there must be evidence of 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in standing position. A 40 percent 
disability rating is properly assigned where the symptoms 
are severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Further, on evaluation of limitation of motion of 
the lumbar spine, the Board notes that the 10 percent rating 
is appropriate when there is slight limitation of motion.  
For a rating of 20 percent to be appropriate, there must be 
moderate limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

A review of the multiple compensation examinations, report 
of hospitalization and the veteran's outpatient treatment 
does not demonstrate symptomatology consistent with a rating 
in excess of 10 percent.  The report of private medical 
treatment in March 1997, while noting the presence of low 
back pain, indicated that the veteran was doing well, 
notwithstanding a recent aggravation of the back disorder 
caused by heavy lifting.  

VA outpatient treatment records of January 14, 2000 reflect 
that the veteran was seen with insidiously worsening 
development of a now "crippling" low back pain since an 
original sharply acute onset while watching TV 5 days 
earlier.  There was nausea and vomiting with increasing back 
pain following each retching episode.  He was noted to have 
acute debilitating L3 lumbar spine pain, possible severe 
herniated nucleus pulposus, discitis, or L3 nerve root 
impingement.  He was given an injection and reported feeling 
much better before falling into a steady sleep.  Later that 
day, the veteran was transferred to a private hospital, at 
which time he reported that he began severe low back pain 
five days before that date.  While he stated he was not able 
to walk, he did not report any weakness, numbness or 
tingling in the legs.  On examination, strength was 5/5 
bilaterally, with tone normal.  There was positive left 
sciatica.  Deep tendon reflexes were 2/2 bilaterally except 
for the patellar, which was 3/3.  Back pain was localized at 
the L3 level.  The veteran was hospitalized overnight for 
observation.  On follow-up treatment approximately a week 
later, the low back pain was considered recurrent but 
improving.  In a subsequent treatment, the veteran reported 
pain to be 0/10.  He had good range of motion.  The treating 
physician indicated that the veteran was doing well.

Private treatment records reflect that the veteran was seen 
on several occasions between 1997 and 2000.  On January 19, 
2000, the veteran was able to return to work without 
restriction.  He was noted to have recurrent back pain which 
was improving.  On January 26, 2000, the veteran was noted 
to be doing well with regard to his low back pain.  

The veteran was examined by the VA in May 2000, at which 
time he reported that he had lost 16 days of work in the 
past year.  He did not report any problems at the time of 
the examination.  On examination, he retained full range of 
motion.  There was no tenderness to percussion over the 
paraspinous process.  Straight leg raising was negative, and 
the veteran could toe, heel, tandem and duck walk.  X-ray 
films were negative, and the diagnosis was mechanical low 
back pain.  

Private treatment records of December 2000 reflect that on 
December 4, 2000, he reported that he had had pain for two 
months.  He described his pain level as 5 out of 10.  He 
indicated that the pain had been increasing for the prior 
months but that he had had the problem for years.  There was 
no leg pain or radiation.  When he was seen later that 
month, it was noted that, with regard to his low back pain, 
he was doing well.  He indicated that he was "80 percent" 
better.  His pain level was noted to be 3 out of 10.  

As noted, the veteran complained that the May 2000 
examination was not appropriate for rating purposes.  To 
ensure that the veteran was fairly rated, he was provided 
with an additional compensation examination in July 2001.  A 
review of the findings on that examination show multiple 
consistencies with the May 2000 examination.  In particular, 
the veteran retained full range of motion both actively and 
passively.  He was able to effortlessly touch his toes; he 
was able to flex, rotate, and laterally flex.  Gait, stance 
and posture were normal.  Deep tendon reflexes were 2+ and 
equal in the lower extremities.  Sensation was intact, and 
there was no indication of any neurological problems on 
examination, nor was there any indication of disc disease or 
nerve root compression.  The veteran reported a constant low 
grade pain in the lumbar region.  He indicated that he lost 
most of his sick leave each year due to back pain.  The 
final diagnosis was chronic musculoskeletal low back pain.  

This evidence demonstrates that on repeated examinations, 
the veteran retained full range of motion of the lumbar 
spine.  There accordingly can be no basis to conclude that 
limitation of motion of the lumbar spine is more than slight 
in nature.  Moreover, muscle spasm was not noted on any 
examination or treatment reports, nor has the veteran 
contended that such symptomatology is present.  While the 
veteran did require hospitalization for the lumbar disorder, 
when seen shortly after the hospitalization, the condition 
was considered to be improving, and, on follow-up treatment, 
the veteran reported he was doing well.  While the veteran 
has argued, in an October 2000 statement, that this 
reference to "doing well" was only in relation to his prior 
pain, the objective findings on that treatment note do not 
demonstrate significant symptomatology.  Moreover, while he 
had pain described as 5 out of 10 on occasion, the pain 
level was noted thereafter to have improved to a more 
manageable level.  In light of his relatively normal range 
of motion, the consideration of his pain in encompassed in 
the assignment of a compensable evaluation based on painful 
motion.  The objective findings on examination and 
treatment, therefore, do not provide a basis for an 
increased rating on a schedular basis.  

The veteran's representative has further raised a number of 
bases for an increased rating for the lumbosacral strain.  
It is contended that the veteran's back disorder results in 
daily pain and functional impairment, warranting an 
increased rating.  Cited are 38 C.F.R. §§ 4.40 and 4.45.  
The provisions of 38 C.F.R. § 4.40 relate to functional 
loss.  The provisions of 38 C.F.R. § 4.45 require 
consideration of such factors with regard to the joints as 
abnormal or weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy.  

The Board has considered these regulatory provisions, but 
finds that they likewise do not provide a basis for an 
increased rating.  The criteria for the 10 percent rating 
under Diagnostic Code 5295 consider the presence of painful 
motion.  There was no objective manifestation of 
incoordination, swelling, deformity or atrophy.  These 
limited findings, the Board concludes, does not demonstrate 
the presence of functional loss consistent with a rating in 
excess of 10 percent.  

It is further contended that the Board should consider the 
provisions of 38 C.F.R. § 4.7.  Under these provisions, here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  The objective findings do not demonstrate that 
muscle spasm was present, and no loss of spinal motion was 
presented.  Moreover, given that the veteran retained full 
range of spinal motion on multiple examinations, the Board 
concludes that any such loss is more accurately described by 
the criteria for the 10 percent rating, rather than for the 
20 percent rating, requiring moderate limitation of motion.  
Accordingly, the Board finds that the provisions of 
38 C.F.R. § 4.7 do not provide a basis for a rating in 
excess of 10 percent for the lumbosacral spine disorder.  

Furthermore, the Board does not conclude that the case 
should be referred to the Compensation and Pension service 
for consideration of an extraschedular rating under 
38 C.F.R. § 3.321 (b) (1).  These provisions allow for the 
grant of an extraschedular rating when there is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran has presented 
evidence of only one recent hospitalization.  As noted, the 
pain the veteran reports is considered in the 10 percent 
rating already in effect.  He reported in an October 2000 
statement that he must constantly take time without pay off 
from his workplace.  However, he further indicates that he 
is able to use his flexible work schedule to take time off 
as a result of the pain.  While this indicates the presence 
of interference with employment, the Board concludes, based 
on the objective symptomatology demonstrated on examination 
and treatment, that this impairment is not so marked in 
nature as to warrant an extraschedular evaluation.  

Finally, the veteran's representative has contended that the 
criteria of 38 C.F.R. § 4.59 support an increased rating.  
As noted in these provisions, the intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  In this case, as 
previously noted, the current minimum compensable rating, 
which is currently in effect, reflects painful motion.  
Given that the veteran is already being compensated for his 
reported painful motion, the Board finds that 38 C.F.R. 
§ 4.59 cannot serve as the basis for an increased rating.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  That is, there is no 
objective evidence of more significant disability from 
lumbosacral strain than what is already compensated by the 
evaluation currently in place.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for this disorder.  
The appeal is denied.


ORDER

The veteran's claim for an increased rating for chronic 
lumbosacral strain is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

